 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 479 
In the House of Representatives, U. S.,

June 15, 2009
 
RESOLUTION 
Honoring the contributions of Takamiyama Daigoro to Sumo and to United States-Japan relations. 
 
 
Whereas Takamiyama Daigoro was born Jesse Kuhaulua in Maui, Hawaii, on June 16, 1944; 
Whereas Takamiyama Daigoro entered professional Sumo, an ancient Japanese sport with origins spanning over several centuries; 
Whereas Takamiyama Daigoro was the first United States born sumo wrestler and also became the first foreigner to win the top division championship of Sumo in 1972; 
Whereas upon his 1972 victory, United States Ambassador Robert Ingersoll read a congratulatory message from President Richard Nixon, marking the first time English words were spoken at a sumo tournament; 
Whereas Takamiyama Daigoro competed in over 1400 matches, established numerous records, and earned many awards over his 20-year career; 
Whereas Takamiyama Daigoro became the first and only foreign born wrestler to become an oyakata, or training master, by establishing a training stable for sumo wrestlers; 
Whereas Takamiyama Daigoro paved the way for Polynesian and other foreign wrestlers to compete in this traditional ancient sport including Saleva’a Atisano’e, also known as Konishiki, who became the first foreigner to reach ozeki, the second highest sumo rank, Chad Rowan, also known as Akebono, who became the first foreigner to reach yokozuna, the highest sumo rank, and Fiamalu Penitani, also known as Musashimaru, who became the second foreigner to reach yokuzuna; and 
Whereas Takamiyama Daigoro is retiring on June 16, 2009, at the mandatory retirement age of 65: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Takamiyama Daigoro’s achievements to Sumo and his contributions to enhancing United States-Japan relations; and 
(2)encourages the international community to recognize the successes of Takamiyama Daigoro in Sumo. 
 
Lorraine C. Miller,Clerk.
